                                                                                                                                      Rev. November 10, 2015
            Case 1:18-cr-02429-WJ Document 244 Filed 11/20/19 Page 1 of 3 PageID #: 2916
                                   UNITED STATES DISTRICT COURT, DISTRICT OF NEW MEXICO
                                                      SENTENCING MINUTE SHEET
 CR No: 18-2429 WJ                                        USA vs.: Benally
    Date: November 20, 2019                        Name of Deft: Darren Benally
              Before the Honorable: Chief District Judge William P. Johnson
                     10:28am – 11:53am
                     1:17pm – 1:50pm
       Time In/Out: 2:33pm - 2:49pm                    Total Time in Court (for JS10): 2 hours 14 minutes
               Clerk: R. Garcia                                                              Court Reporter: M. Loughran
             AUSA: Raquel Ruiz-Velez                                                 Defendant’s Counsel: Amy Sirignano
     Sentencing in: Albuquerque, NM                                                               Interpreter:        Esther Yazzie
 Probation Officer:           Jason Hunt and Shaun Ward                                   Interpreter Sworn? X Yes                              No
     Convicted on:            X     Plea              Verdict            As to:      X Information                                 Indictment

               If Plea:       X     Accepted          Not Accepted           Adjudged/Found Guilty on Counts:

    If Plea Agreement:        X     Accepted          Not Accepted              No Plea Agreement         Comments:

Date of Plea/Verdict:             7/22/2019      PSR:            Not Disputed        X     Disputed      X       Courts adopts PSR Findings

Evidentiary Hrg:          X    Not Needed           Needed           Exceptions to PSR:

         SENTENCE IMPOSED                             Imprisonment (BOP):                30 months
Supervised Release:               3 years                                                                 Probation:
REC              500-Hour Drug Program                   BOP Sex Offender Program           Other:

 ICE             Court recommends ICE begin removal proceedings immediately or during service of sentence                           ICE not applicable

                                               SPECIAL CONDITIONS OF SUPERVISION
       No re-entry without legal authorization                                           Home confinement for           months       days
       Comply with ICE laws and regulation                                               Community service for          months      days
       Participate in an initial substance abuse testing; if negative, per
       paragraph 63 of PSR, no substance abuse treatment will be
X      required.                                                                         Reside halfway house           months      days
       Participate in/successfully complete mental health program                        Register as sex offender
       Refrain from use/possession of alcohol/intoxicants                                Participate in sex offender treatment program
X      Submit to search of person/property                                               Possess no sexual material
       No contact with victim(s) family members; does not apply to
X      Defendant’s family.                                                               No computer with access to online services
       No entering or loitering near victim’s residence                                  No contact with children under 18 years
       Provide financial information                                                     No volunteering where children supervised
       Grant limited waiver of confidentiality                                           Restricted from occupation with access to children
       Refrain from use and possession of synthetic cannabinoids, etc.                   No loitering within 100 feet of school yards
       No possession of a firearm, ammunition, destructive device or any                 Participate in an educational or vocational program approved by
       other dangerous weapon                                                            the Probation Officer
               1. Deft must participate in and successfully complete a community-based program which provides
                  education and training in anger management
     OTHER:    2. Deft must complete 80 hours of community service during your term of supervised release
                                                                                 2,535.42; $477.50 to CVRC;
                                                                                 $2,057.92 to C.T. Rerestitution is
                                                                                 to be paid in full, or monthly
                                                                                 installments of $100 or 10% of
                                                                                 the defendant’s monthly income,
                                                                                 whichever is greater. The Court
                                                                                 waives any interest on the
Fine: $ 0.00 (community service imposed)                          Restitution: $ restitution amount.
SPA:       $ 100.00                                                               Payment Schedule:          X      Due Immediately             Waived
                                                                                                          Rev. November 10, 2015
        Case 1:18-cr-02429-WJ Document 244 Filed 11/20/19 Page 2 of 3 PageID #: 2917
OTHER:
    Advised of Right to Appeal          X    Waived Appeal Rights per Plea Agreement

X   Held in Custody                          Voluntary Surrender
    Recommended place(s) of incarceration:
X   FCI Tucson, AZ.

    Dismissed Counts:
                            Ms. Sirignano advises PSR reviewed with client.
                            The Court asks if the parties will have witness allocution or testimony.
                            Mr. Ruiz advises she will have one to allocate.
                            Ms. Sirignano advises she would like to have witness Dino Benally present testimony that will
                            go to her client’s objections; explains Dino Benally will provide both testimony and victim
                            allocution.
                            Ms. Ruiz would object to victim allocution by Dino Benally.
                            The Court has no objection re testimony re vulnerable victim objection; but not for victim
                            allocution.
                            Ms. Sirignano responds.
                            The Court will allow it; but, will see what weight to give it.
                            Ms. Ruiz replies; clarifies that the family designated Tanisha Tyler as the family spokesperson;
                            Mr. Ruiz cites the statute re victim allocution.
                            The Court questions Ms. Ruiz re family spokesperson.
                            The Court questions Ms. Sirignano re relation of Dino Benally to victim.
                            The Court asks Mr. Ruiz to make argument why Dino Benally does not have standing to
                            allocate.
                            Ms. Ruiz responds; notes the family has chosen their spokesperson Tanisha Tyler.
                            Ms. Sirignano responds why the Court should overrule the Government’s objection.
                            The Court will sustain the Government’s objection and will only allow testimony by Dino
                            Benally as to vulnerable victim enhancement.
                            Ms. Tanisha Tyler presents victim allocution to the Court.
                            The Court will take up Ms. Sirignano’s other objections from Doc. 236.
                            The Court hears argument from counsel re objections to PSR:
                            Objection Page One re who is counsel of record – Court notes change made in Probation’s
                            addendum.
                            Objection to paragraphs 1 – 7 – Court overrules
                            Objection to paragraphs 9 through 20 – Court overrules
                            Objection re restitution (amount for T-Shirts), no objection to CVRC amount – Court reserve
                            ruling.
                            Objection to Base OL level computation based on criminally negligent conduct; Court
                            overrules objection.
                            Objection to paragraph 38 re denial of third point for acceptance of responsibility – Court takes
                            under advisement.
                            Mr. Ruiz argues in support of the Government’s objection to the PSR; argues that the
                            vulnerable victim enhancement should be applied; offers Exhibits 1 (Medical Report Bates
                            #618) and 2 (NCIC Report Bates #169, 170, 171, 172, 173); without objection, the Court
                            admits Exhibits 1 and 2.
                            Court breaks for lunch.
                            Court back in session.
                            Ms. Sirignano responds in opposition to the Government’s objection/request for application of
                            vulnerable victim enhancement.
                            Ms. Ruiz replies.
                            The Court returns to Ms. Sirignano’s objection re third point for acceptance of responsibility;
                            cites 6th Circuit case law USA v. Capozzi; Court overrules Defendant’s objection and finds the
                            2 points for acceptance of responsibility was properly applied.
                            The Court inquires re counsels’ calculation of guidelines with and without vulnerable victim
                            enhancement; with application of vulnerable victim enhancement, Ms. Ruiz believes OL should
                            be 18, CHC I, resulting in a sentencing range of 27 to 33 months; without application of the
                            vulnerable victim enhancement, Ms. Sirignano believes OL should be 16, CHC I, resulting in a
                            sentencing range of 21 to 27 months.
OTHER COMMENTS:             Mr. Ruiz requests a sentence at the high end of what the Court determines the final guideline
                                                                                           Rev. November 10, 2015
Case 1:18-cr-02429-WJ Document 244 Filed 11/20/19 Page 3 of 3 PageID #: 2918
            sentencing range to be; requests a supervision term of 3 years; concurs with restitution amount
            of $2,535.42, and $100 SPA.
            Defendant addresses the Court.
            Ms. Sirignano addresses the Court; notes for the record, her objection to the Court ruling re
            denial of application of the third point for acceptance of responsibility; argues for sentence at
            the low end of what counsel believes should be a guideline range of 21 to 27 months.
            The Court will take a short to consider its ruling and sentence in this matter.
            Court back in session.
            The Court reviews Defendant’s history and characteristics re anger issues.
            The Court cites 10th Circuit case of USA v. Talk; sustains the Government’s objection and
            finds the vulnerable victim enhancement is applicable; finds OL to be 18, CHC I, sentencing
            range of 27 to 33 months.
            With regard to the T-Shirts for the funeral, the Court finds them to be a reasonable expense for
            inclusion in total funeral restitution amount.
